DETAILED ACTION
The instant application having Application No. 16/836,841 filed on 3/31/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

As per independent Claims 1, 16, and 19, they recite “electronically restricting the search space to implement a target functionality representing patterns of electronic behavior inherent to the plurality of hardware solutions” and “electronically applying evolutionary criteria to the restricted search space to form a number of autonomous pseudo-random seed generators (APRSGs) substantially corresponding to the plurality of hardware solutions and capable of facilitating a predetermined variation of starting states across the hardware solutions”.  These limitations are considered to be “purely result-oriented” because they recite a desired result, i.e. 
Purely result-oriented limitations fail to comply with the written description requirement when the way to achieve the result is not known to those skilled in the art, i.e. it is the inventor’s purported contribution to the art.  When this is the case, the way to achieve the result must be recited in the claim in a manner that is commensurate with the supporting disclosure to satisfy the written description requirement of 35 U.S.C. § 112(a).  The way to achieve the result does not necessarily need to be recited in as much detail as the preferred embodiment(s) described in the disclosure as long as those skilled in the art would understand the inventor to have invented, and been in possession of, the invention as broadly claimed.
In this case, “restricting the search space to implement a target functionality” and “applying evolutionary criteria to the restricted search space to form a number of autonomous pseudo-random seed generators (APRSGs)” is the inventor’s purported contribution to the art.  See e.g. Figures 2, 4, 6-7B and Paragraphs 0025, 0039-0042, and 0056 of the instant specification.  The “restricting” and “applying” limitations, which is the inventor’s purported contribution to the art, are not supported by adequate disclosure within the claims themselves, and thus fail to be commensurate with the supporting disclosure in the instant specification.  Therefore, the claims in question lack the specificity necessary to provide sufficient written description support under 35 U.S.C. § 112(a) such that those skilled in the art would understand the inventor to have invented, and been in possession of, the claimed invention.  See MPEP 2161.01(I).



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term “substantially” in Claims 1, 6, 16, 17, 19, and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As per Claims 2-5, 7-15, 18, and 21, they are rejected for the reasons presented above, due to their respective dependencies upon Claims 1, 6, 16, and 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites generating a plurality of hardware solutions by: determining a search space defined by a Backus-Naur form (BNF) representation of a computer programming language, restricting the search space to implement a target functionality corresponding to the plurality of hardware solutions, and applying evolutionary criteria to the restricted search space to form autonomous pseudo-random seed generators (APRSGs) corresponding to the hardware solutions.
Under Prong One of Step 2A of the current USPTO eligibility guidance, the recited steps, under the broadest reasonable interpretation, cover performance of the claimed steps in the mind but for the recitation of generic computer components.  That is, other than reciting “electronically” performing the claimed steps, nothing in the claim precludes the method from practically being performed in the mind.  For example, “determining a search space” defined by a BNF form of a computer language followed by “restricting the search space to implement a target functionality” comprise decisions that may be made in the mind.  See e.g. Figures 2-3 and paragraphs 0025, 0039 and 0050 of the instant specification, such steps may merely comprise obtaining an extended BNF representation of a computer language (which is merely a textual format describing a computer language), determining the problem to be solved (i.e. generate a linear feedback shift register (LFSR)), determining if the EBNF is “suitable” for the problem to be solved, and making decisions as to which functionalities of the computer language can be removed while still remaining suitable (i.e. pruning).  Moreover, “applying evolutionary criteria to the restricted search space” to form a number of APRSGs comprises performing evaluations which may be performed in the mind.  For example, applying evolutionary criteria may comprise determining if an output from an LFSR formed using the “restricted search space” comprises 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  As noted above, the claim recites performing the method steps “electronically”, which is recited at a high-level of generality.  As such, this is interpreted as no more than mere instructions to apply the exception using generic computer components.  Such elements fail to provide a meaningful limitation on the claimed steps.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, performing an abstract mental process “electronically” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 16 and 19, they recite an apparatus and a storage medium comprising the limitations of Claim 1, without reciting any additional elements that impose meaningful limits on 
Specifically, under Prong Two of Step 2A, the claims recite the additional elements of “one or more processor coupled to a memory” and a “storage medium having instructions executable by a processor” to perform the claimed steps.  However, these elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer function(s) such as data processing).  As such, they amount no more than mere instructions to apply the exception using generic computer components, which fails to provide a meaningful limitation on the claimed steps.  Thus, the claims are directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Using a processor and a memory and/or instructions to perform the claimed method amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

As per Claims 2-15, 17-18, and 20-21, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claims 1, 16 and 19, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further limitations that are abstract mental concepts, mere instructions to apply the judicial exception, and/or insignificant extrasolution activity, without reciting any additional elements that make the claim any less abstract or that impose meaningful 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Poorghanad et al. discloses applying a genetic algorithm (i.e. an evolutionary method) to the output(s) of a set of LFSRs, comprising e.g. performing tests on the proportion of ones and zeros, in order to increase the period and the quality of randomness in the final output
Krieg et al. (US 2020/0042662) discloses searching a netlist or register transfer level model of a hardware system by converting it to a pattern graph specification language (PGSL), which is more efficiently searchable for a functional primitive such as an LFSR
Fenton et al. generally discloses the operation of PonyGE2, an open source software tool which implements Grammatical Evolution, wherein Backus-Naur form is used to describe the output language to be produced by the system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182